          Case 4:03-cr-00023-BMM Document 46 Filed 04/24/20 Page 1 of 2



                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CR-03-23-GF-BMM

                       Plaintiff,
    vs.                                                   ORDER

THOMAS WALTER ANDERSON,

                       Defendant.

      Defendant Thomas Walter Anderson has moved for early termination of his

current term of supervised release. (Doc. 41.) The Government does not oppose the

motion. (Doc. 41 at 1-2.) The Court conducted a hearing on the motion on April 22,

2020. For the reasons below, the Court will grant Anderson’s motion.

      Anderson pleaded guilty to Conspiracy to Distribute Methamphetamine and

Possession of a Firearm. (Doc. 42 at 2.) The Court sentenced Anderson to 130

months on the conspiracy charged and 60 months run consecutively on the firearm

charge to be followed by five years of supervised release. (Id. at 2.) The Court

reduced Anderson’s sentence under 18 U.S.C. § 3582(c)(2) from 130 months to 120

months with the 60 months to still run consecutively. (Id.) Anderson’s supervised

release began on July 22, 2016. (Id.) Anderson’s probation officers have indicated

that Anderson has complied with all of his supervision conditions. (Id. at 2-3.)

                                          2
        Case 4:03-cr-00023-BMM Document 46 Filed 04/24/20 Page 2 of 2


      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      The record reflects that Anderson has complied with his supervision

conditions. Anderson has demonstrated that he is able to conform his conduct to

the law. Anderson has obtained steady employment and has changed his lifestyle

to address the Court’s obligations. Anderson does not pose a threat to the

community. The factors in 18 U.S.C. § 3553 support an early termination of

supervised release.

       Accordingly, IT IS ORDERED:

1.           Defendant’s Motion for Early Termination of Supervised Release

(Doc. 41) is GRANTED.

      DATED this 24th day of April, 2020.




                                          2
